        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 1 of 36



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                    )
PETER P. STRZOK,                                    )
                                                    )
                               Plaintiff,           )
                                                    )
                       v.                           )       Case No. 1:19-CV-2367-ABJ
                                                    )
WILLIAM P. BARR, in his official capacity           )
as Attorney General of the United States, et al.,   )
                                                    )
                               Defendants.          )
                                                    )


            PLAINTIFF’S RESPONSE TO DEFENDANTS’ STATEMENT OF
               UNDISPUTED MATERIAL FACTS AND PLAINTIFF’S
                       STATEMENT OF GENUINE ISSUES


       Pursuant to Local Civil Rule 7(h), Plaintiff Peter Strzok hereby responds to Defendants’

Statement of Undisputed Material Facts and sets forth material facts as to which a genuine issue

exists that preclude the grant of summary judgment.         Although Local Rule 7(h) requires

“references to the parts of the record relied on to support the statement,” because Defendants

have moved for summary judgment before any fact discovery or creation of a record, Plaintiff

cites to attached exhibits where relevant information is in his possession. Where the relevant

information is within the possession of the Defendants or third parties, the facts set forth below

are based on information and belief. For the sake of brevity, Plaintiff repeats only the most

critical statements of fact contained in the Complaint. We begin by responding to Defendants’

asserted “undisputed facts,” followed by the genuine issues remaining for trial with related facts

presented in roughly chronological order.
        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 2 of 36



RESPONSE TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

       Defendants’ Statement of Undisputed Material Facts gingerly side-steps the facts that

actually matter to the claims alleged. Defendants offer a partial narrative that (for the most part)

can stand alongside the allegations of the Complaint without contradicting them. Because the

Complaint plausibly pleads claims under the First and Fifth Amendments and the Privacy Act,

Plaintiff must be afforded discovery before he can be compelled to fully respond to Defendants’

assertions.

       1.    After serving in the United States Army, Plaintiff entered the rolls of the FBI in
1998. See Compl. ¶¶ 14-15.

       Admitted.

       2.      When Plaintiff exchanged the text messages at issue in this litigation, beginning
around August 2015 through May 2018, Plaintiff was a member of the FBI’s SES. See OIG
Report at 396.

       Admitted.

       3.     During the same period, Plaintiff was promoted to Deputy Assistant Director of
the FBI’s Counterintelligence Division in September 2016. Id.

       Plaintiff was promoted on a date, not during a period; otherwise admitted.

       4.       Plaintiff’s career at the FBI put him at the center of some of the most important
and politically charged investigations in the Bureau’s history. See Compl. ¶¶ 1, 13–16.

       The phrase “at the center” is imprecise. The Complaint states the facts alleged.

       5.     Plaintiff was assigned in August 2015 to lead the criminal investigation of former
Secretary of State and presidential candidate Hillary Clinton’s use of a private email server,
which the FBI referred to as “Midyear Exam” or “Midyear.” Compl ¶¶ 15, 32.

       Admitted.

       6.     Then, in July 2016, Plaintiff was assigned to the FBI’s investigation into the
Russian government’s efforts to interfere in the 2016 presidential election. See Letter Unit Chief,
Adjudication Unit II, Office of Professional Responsibility 2, June 15, 2018 (“Proposal Letter”)
(Exhibit 1).

       Admitted.


                                                 2
        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 3 of 36



       7.     Plaintiff was “one of the key members” of that investigative team. Compl. ¶ 31.

        Admitted, although as set forth in the OIG’s Report on the FBI’s Investigation into
Russia’s interference in the 2016 election Report (“Crossfire Hurricane Report”),
Plaintiff’s role in the investigation was that of a mid-level manager, with several layers of
FBI officials both above and below him in the hierarchy.1

        8.      After former FBI Director Robert Mueller III was appointed Special Counsel over
the Russian investigation, Plaintiff was a member of the Special Counsel’s staff from May 2017
until July 28, 2017. See Proposal Letter at 2.

       Admitted.

        9.     In early 2017, in response to requests from Congress, various organization, and
members of the public, the OIG opened an investigation into various actions by the FBI and the
Department in connection with the Midyear investigation that Plaintiff led. Compl ¶ 32; A Review
of Various Actions by the Federal Bureau of Investigation and Department of Justice in Advance
of the 2016 Election, June 2018 (“OIG Report”), https://www.justice.gov/file/1071991/download.

       Admitted.

       10.     As part of that investigation, the OIG requested and received text messages from
FBI-issued mobile devices for personnel involved in the Midyear investigation, including those
sent and received by Plaintiff, for the period when the Midyear investigation began through July
1, 2017. OIG Report at 395-96.

        Plaintiff has no basis to either admit or dispute these statements at this time because
he has not been afforded discovery. Plaintiff reserves the right to dispute the veracity of
these statements after being afforded the opportunity to take discovery in this matter.

       11.     In its review of the collected text messages, the OIG identified over 40,000 text
messages exchanged on FBI-issued cell phones between Plaintiff and the Government Attorney,
who was serving as Special Counsel to former Deputy Director Andrew McCabe. OIP [sic]
Report at 396.

        Plaintiff has no basis to either admit or dispute these statements at this time because
he has not been afforded discovery. Plaintiff reserves the right to dispute the veracity of
these statements after being afforded the opportunity to take discovery in this matter.




1
        Office of the Inspector Gen., U.S. Dep’t of Justice, Review of Four FISA Applications
and Other Aspects of the FBI’s Crossfire Hurricane Investigation at iii, Oversight and Review
Division 20-012 (Dec. 2019 (Revised)) (“Crossfire Hurricane Report”),
https://www.justice.gov/storage/120919-examination.pdf (explaining that Strzok was “not the
sole, or even the highest-level, decision maker as to any of” several critical decisions).

                                               3
        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 4 of 36



        12.    Those messages included political opinions about candidates and issues involved
in the 2016 Presidential election, “including statements of hostility toward then candidate Trump
and statements of support for candidate Clinton.” Id.

       Admitted that the Midyear Report is accurately quoted. The text messages speak
for themselves and include statements criticizing politicians of both major parties.

        13.    In addition, according to the OIG, “[s]everal of their text messages also appeared
to mix political opinions with discussions about the Midyear and Russia investigations,” which
raised questions as to whether Plaintiff’s and the Government Attorney’s political opinions may
have affected investigative decisions. Id.

        Admitted that the Midyear Report is accurately quoted. Denied that Plaintiff’s
political opinions influenced his work or that officials had a sound basis for believing they
had. Plaintiff notes that the OIG, at the conclusion of its investigation, explicitly stated that
it had found no evidence that political opinions played any role in investigative decisions.
See infra Statement of Genuine Issues Sections B, C.

        14.     The text messages exchanged between Plaintiff and the Government Attorney, as
well as others described in the OIG Report, include the following: [quotations omitted, citation to
OIG Report at 400, 403-05.]

       Admitted.

        15.    Upon review of Plaintiff’s text messages, the OIG was “particularly concerned”
that they “potentially indicated or created the appearance that investigative decisions they made
were impacted by bias or improper considerations.” See OIG Report at ix.

        Admitted that the Midyear Report is accurately quoted. Plaintiff notes, again, the
OIG’s ultimate conclusion regarding the absence of political bias in any investigative
decision or act. This conclusion was known to Defendants at the time they terminated
Plaintiff’s employment. See infra Statement of Genuine Issues Sections B, C.

        16.     The OIG pointed to, in particular, Plaintiff’s August 8, 2016 text message stating
that “‘we’ll stop’ candidate Trump from being elected,” which gave rise to the implication that
Plaintiff was willing to take official action to impact a presidential candidate’s electoral
prospects. Id. The OIG Report is replete with other examples how Plaintiff evidenced political
bias—or, at best, created the perception of bias. See, e.g., id. at 399-410.

        Denied that Plaintiff’s political views affected his work. The OIG concluded that
Plaintiff’s views did not affect his work. Also denied that Plaintiff’s private expression of
political views in text messages created the perception of bias. Defendants’ illegal
disclosure of the text messages and President Trump’s relentless attacks on Plaintiff, the
FBI, and the Mueller Investigation were the cause of the perception of the bias Defendants
reference. See infra Statement of Genuine Issues Sections B, C.

       17.     Plaintiff acknowledged to the OIG that


                                                4
        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 5 of 36



       his text messages could be read to suggest that [Plaintiff] held himself responsible
       for Trump’s victory and Clinton’s defeat because of the Midyear investigation
       and that he viewed the Russia investigation as providing him an opportunity to
       ‘fix’ this result by working on an investigation that could result in the
       impeachment of President Trump. OIG Report at 405.

       Admit the accuracy of the quote, which is taken out of context and misleadingly
incomplete. As the Report notes in the next two sentences, which were omitted by
Defendants: “Strzok said he strongly disagreed with this interpretation and provided a
lengthy explanation for these statements. Strzok said that he wanted to ‘finish’ the Russia
investigation rather than be reassigned midway through and lose the institutional
knowledge of issues being investigated by the Special Counsel.”2

        18.     The OIG concluded that Plaintiff’s text messages with the Government Attorney
“cast a cloud over the FBI’s handling of the Midyear investigation and the investigation’s
credibility.” Id. at iii.

       Admitted that the Midyear Report is accurately quoted.

      19.    When the OIG learned of the existence of the text messages between Plaintiff and
the Government Attorney in the summer of 2017, both Plaintiff and the Government Attorney
were members of Special Counsel Mueller’s staff.

       Admitted.

       20.   The OIG informed Special Counsel Mueller of the text messages, and Plaintiff
was removed from the Special Counsel’s investigation on July 28, 2017. OIG Report at 397.

       Admitted.

        21.    On December 2, 2017, the New York Times and the Washington Post each reported
on the existence of Plaintiff’s text messages with the Government Attorney and his removal from
the Special Counsel’s investigation. See Compl. ¶ 60; Top FBI Official Assigned to Mueller’s Probe
Said To Have Been Removed After Sending Anti-Trump Texts, Washington Post (Dec. 2, 2017)
https://www.washingtonpost.com/world/national-security/two-senior-fbi-officials-on-clinton-
trump-probes-exchanged-politically-charged-texts-disparaging-trump/2017/12/02/9846421c-
d707-11e7-a986-d0a9770d9a3e_story.html; Mueller Removed Top Agent in Russia Inquiry Over
Possible Anti-Trump Texts, NY Times (Dec. 2, 2017), https://www.nytimes.com/
2017/12/02/us/politics/mueller-removed-top-fbi-agent-over-possible-anti-trump-texts.html.

       Admitted.



2
        Office of the Inspector Gen., U.S. Dep’t of Justice, A Review of Various Actions by the
Federal Bureau of Investigation and Department of Justice in Advance of the 2016 Election at
405, Oversight and Review Div. 18-04 (June 2018) (“Midyear Report”),
https://www.justice.gov/file/1071991/download.

                                                5
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 6 of 36



        22.    Shortly thereafter, the chairmen of congressional committees in both the U.S.
House of Representatives and the U.S. Senate (“Congressional Committees”) made verbal and
written inquiries to the Department regarding the existence and substance of the text messages.
These inquiries included written requests for the Department to produce the text messages to
Congress for oversight purposes. See Declaration of Stephen Boyd ¶ 7 (“Boyd Decl.”) (Exhibit 2)

      Admitted that the Boyd Declaration so states.           Otherwise denied.      See infra
Statement of Genuine Issues Section B.

       23.    In order to respond to Congress, the Department requested the text messages from
the OIG and, once received, redacted them to remove non-political, personally sensitive and law
enforcement information. Id. ¶¶ 8-9.

       Admitted that Mr. Boyd’s declaration so states and that the text messages were
partially redacted before production to Congress. Otherwise denied. Plaintiff disputes the
implication that the text messages were properly redacted in accordance with Defendants’
standard practices, or that the requests were actually initiated by Congress, rather than
from a coordinated effort between the Members of Congress making the inquiries and the
White House and/or political appointees within the DOJ. Plaintiff reserves the right to
dispute the veracity of these facts after discovery. See infra Statement of Genuine Issues
Section B.

       24.     The Department made its initial hard copy production of redacted text messages
to the Congressional Committees on the evening of December 12, 2017, and subsequent
productions followed. Id. ¶ 11.

       Admitted that certain members of the Congressional Committees or their staffs
received some of Mr. Strzok’s text messages late in the evening of December 12 or early in
the morning of December 13. Otherwise denied. Plaintiff reserves the right to further
dispute the veracity of these statements after being afforded the opportunity to take
discovery in this matter. See infra Statement of Genuine Issues Section B.

       25.      The Department also determined that it would be appropriate to make the same
subset of text messages available to members of press. Id. ¶ 12.

       Denied. Plaintiff disputes that it was “appropriate” to release the text messages to
the press, or that Defendants genuinely believed at the time that it was appropriate to do
so. Paragraph 25 cites the Boyd Declaration. However, Mr. Boyd acknowledges that he
“was not directly involved in matters involving the media.” Boyd Decl. ¶ 12. He did not
make, or participate in making, the decision to release text messages to the media. Id.
Accordingly, Mr. Boyd has no personal knowledge of the reasons that decision was made
or the circumstances. Paragraph 25 is not properly part of the summary judgment record.
Moreover, the government’s choice to submit a second-hand statement when it surely has
access to individuals involved in the decision-making and electronic records of their
communications can be viewed as an admission that the allegations of ¶¶ 63-65 of the
Complaint are true. See infra Statement of Genuine Issues Section B.



                                              6
        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 7 of 36



       26.    The Department did so after consulting with the appropriate senior member of
Department career staff—Peter Winn, Director of the Office of Privacy and Civil Liberties and
Acting Chief Privacy and Civil Liberties Officer—who reviewed the text messages to determine
whether disclosing them in redacted form to the media would be permissible under the Privacy
Act. See Declaration of Peter Winn ¶¶ 3-4 (“Winn Decl.”) (Exhibit 3).

       Denied. Plaintiff disputes that it was “appropriate” or “permissible” to release the
text messages to the press, or that Defendants genuinely believed at the time that it was
appropriate or permissible to do so. Plaintiff reserves the right to dispute the veracity of
these facts after discovery and notes that documents released under FOIA, while heavily
redacted, call into question both the timing and scope of Mr. Winn’s purported review. See
infra Statement of Genuine Issues Section B.

        27.     As described in his accompanying declaration, Mr. Winn considered that the
routine use in an OIG Systems of Records Notice, or SORN, permits compatible disclosures “[t]o
the news media and the public, including disclosures pursuant to 28 C.F.R. § 50.2, unless it is
determined that release of the specific information in the context of a particular case would
constitute an unwarranted invasion of personal privacy.” Id. ¶ 10 (quoting 82 Fed. Reg. at 36,726).

       Denied as incomplete. Mr. Winn’s declaration is unclear as to when he formed this
view. The justification for disclosures appears to have been finalized on January 4, 2018,
when it was formalized in a memo that was then back-dated to December 12, 2017, to
create a veneer of due diligence. Discovery on this issue is critical. See infra Statement of
Genuine Issues Section B.

        28.    Based on his review of the text messages provided to him, and assuming the text
messages were contained in an OIG system of records, Mr. Winn concluded that the public
interest outweighed the privacy interest of Plaintiff and the Government Attorney and the
relevant routine use would permit disclosure. See id. ¶¶ 11-18.

       Denied as incomplete. Mr. Winn’s declaration is unclear as to when he formed this
view. The justification for disclosures appears to have been finalized in January 2018 when
it was formalized in a memo that was back-dated to create a veneer of due diligence.
Discovery on this issue is critical. See infra Statement of Genuine Issues Section B.

        29.    Mr. Winn concluded that the Department’s disclosure of the text messages would
not violate the Privacy Act, and Mr. Winn so advised senior leadership within the Department.
Id. ¶¶ 11-18.

       Denied as incomplete. Mr. Winn’s declaration is unclear as to when he formed this
view. The justification for disclosures appears to have been finalized in January 2018 when
it was formalized in a memo that was back-dated to create a veneer of due diligence.
Discovery on this issue is critical. See infra Statement of Genuine Issues Section B.

      30.    The Department’s senior leadership then made the decision to release the records.
See Boyd Decl. ¶ 13.



                                                7
        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 8 of 36



       Admitted but incomplete. The identity of the decision maker is critical to showing
willfulness and intent. Discovery must be allowed. See infra Statement of Genuine Issues
Section B.

         31.    On June 15, 2018, OPR staff proposed dismissing Plaintiff from the FBI based on
its finding that he: (1) engaged in unprofessional conduct by making inappropriate political
comments in text messages on his FBI-issued cell phone, in violation of FBI Offense Code 5.21;
(2) utilized a personal email account to conduct official FBI business, in violation of FBI Offense
Code 5.18; and (3) failed to diligently pursue a credible lead when new information was brought
forth regarding the Clinton private server investigation, in violation of FBI Offense Code 1.7.
See generally Proposal Letter.

       Admitted.

       32.    With the assistance of his attorneys, Plaintiff provided a written response to OPR’s
recommendation and participated in an oral hearing at which he defended his conduct. See Letter
of Candice M. Will, Assistant Director, OPR, Aug. 8, 2018 at 18 (“Will Letter”) (Exhibit 4).

       Admitted.

        33.     In July 2018, Plaintiff and his attorney also signed a “Last Chance” Adjudication
Agreement, in which Plaintiff requested, in lieu of dismissal, that OPR reduce the proposed penalty
of dismissal “to a 60-day suspension, in which Offense Codes 5.21 and 5.18 are substantiated,
Offense Code 5.2 (Dereliction of Supervisory Responsibility) be substituted for Offense Code 1.7,
and he be demoted to a non-supervisory position.” “Last Chance” Adjudication Agreement for Peter
P. Strzok II (July 2018) (Exhibit 5).

       Admitted.

        34.    In exchange for a reduced punishment, Plaintiff proposed that he would, among
other things, complete a suspension of 60 days and be subject to removal from the rolls of the
FBI if he were to engage in any other serious misconduct. Id.

       Admitted, but characterizing the Last Chance Agreement as a “proposal” is
inaccurate, when it was a binding agreement between the FBI and Plaintiff. See infra
Statement of Genuine Issues Section D; Defs.’ Ex. 5, ECF No. 30-6.

        35.   In a letter dated August 8, 2018, the career Assistant Director (“AD”) for OPR,
Candice M. Will, analyzed the OPR’s staff’s recommendation, together with Plaintiff’s written
and oral responses and Plaintiff’s “Last Chance” Adjudication Agreement. See generally Will
Letter.

       Admitted.

        36.   As described in her letter, AD Will reviewed the available information and
analyzed Plaintiff’s conduct according to the twelve factors articulated in the Merit Systems
Protection Board’s decision in Douglas v. Veterans Administration, 5 M.S.P.R. 280 (1981). Id.


                                                8
        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 9 of 36



       Admitted.

       37.    AD Will determined, based on her weighing of those factors, to suspend Plaintiff
from duty without pay for 60 days and to demote him to a non-supervisory position. Id. at 23.

       Admitted.

       38.    Before the FBI took any official employment action with respect to Plaintiff’s
misconduct, and before the FBI informed Plaintiff of AD Will’s decision, the FBI’s Deputy
Director (“DD”), David Bowdich, reviewed relevant evidence and the Douglas factors. See
generally Letter of David Bowdich, FBI Deputy Director, Aug. 9, 2018 (“Bowdich Letter”)
(Exhibit 6).

        Plaintiff admits the authenticity of the Bowdich Letter. Otherwise denied. Official
action was taken by AD Will on August 8, 2018. Plaintiff further disputes that DD
Bowdich engaged in any genuine consideration of the allegations or the Douglas factors.
Instead, DD Bowdich’s decision was designed to placate the President who had been
publicly and privately lobbying for Plaintiff’s firing because of the content of his speech.
Plaintiff must be afforded discovery into the motivation behind the firing, and what, if any,
review of evidence or analysis DD Bowdich actually engaged in on August 9, 2018. See
infra Statement of Genuine Issues Sections C, D.

        39.     On August 9, 2018, DD Bowditch (sic) exercised his delegated authority,
consistent with FBI policy, to modify disciplinary actions as necessary to advance the best
interests of the FBI. See Bowdich Letter at 1; see also FBI Policy Directive 0915D, Disciplinary
Appeals Process § 4.3 (Exhibit 7).

       Admitted that DD Bowdich unilaterally modified AD Will’s decision on August 9,
2018. Denied that DD Bowdich’s action was consistent with his “delegated authority,”
“consistent with FBI policy,” or “in the best interests of the FBI.” Plaintiff expects
discovery to show that DD Bowdich’s actions were politically motivated, the result of
pressure from the White House and/or the Attorney General, and retaliatory. See infra
Statement of Genuine Issues Sections C, D.

       40.     Pursuant to that authority, DD Bowdich reconsidered AD Will’s decision and
concluded that dismissal was appropriate based on all of the facts. See Bowdich Letter at 1.

        Plaintiff admits the authenticity of the Bowdich Letter. Denied that DD Bowdich’s
conclusion was “appropriate based on all of the facts.” Also denied that that the DD
Bowdich meaningfully “reconsidered AD Will’s decision.” The Bowdich Letter does not
reflect the actual rationale for its conclusions. See infra Statement of Genuine Issues
Sections C, D.

       41.     DD Bowdich concurred with AD Will that the three offenses were substantiated;
however, as he explained in his letter, DD Bowdich disagreed with AD Will’s evaluation of the
relevant Douglas factors in deciding the appropriate penalty. Id.



                                               9
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 10 of 36



        Admitted that Defendants accurately summarize the Bowdich letter. Denied, to the
extent implied, that DD Bowdich genuinely disagreed with AD Will’s evaluation of the
relevant Douglas factors in deciding the penalty to impose. Discovery is needed to resolve
this disputed fact. See infra Statement of Genuine Issues Sections C, D.

        42.    In his letter, DD Bowdich explained that he had reviewed relevant evidence
pertaining to Plaintiff’s case, including text messages between Plaintiff and the Government
Attorney, Plaintiff’s role as one of the most senior counterintelligence agents in the FBI, and
Plaintiff’s many years of service. Id.

       Admitted that Defendants accurately summarize the Bowdich Letter. Otherwise
denied. Discovery is necessary for Plaintiff to determine what review, if any, DD Bowdich
engaged in. See infra Statement of Genuine Issues Sections C, D.

       43.    DD Bowdich concluded that—notwithstanding Plaintiff’s 21 years of service—
“serious aggravation is warranted for your [FBI Offense Code] 5.21 offense given the severe,
longterm damage your conduct has done to the reputation of the FBI.” Id.

       Admitted that Defendants accurately quote the Bowdich Letter. Denied, to the
extent implied, that DD Bowdich was motivated by Plaintiff’s conduct, particularly given
Bowdich’s own prior assurances to Strzok. See Exhibit N, Strzok Decl. ¶ 4.

        44.    DD Bowdich explained that, as “a Deputy Assistant Director in the
Counterintelligence Division, you were expected to be a leader who was beyond reproach and to
set an example for not only your direct subordinates, but others throughout the organization who
watched and observed your behavior and actions.” Id.

       Admitted that Defendants accurately quote the Bowdich Letter. Denied, to the
extent implied, that DD Bowdich was motivated by Plaintiff’s position and conduct, rather
than pressure from the President and his allies to fire Strzok. See infra Statement of
Genuine Issues Sections C, D.

        45.    DD Bowdich also noted that it was “difficult to fathom the repeated, sustained
errors of judgment you made while serving as the lead agent on two of the most high-profile
investigations in the country,” and that Plaintiff’s “sustained pattern of bad judgment in the use
of an FBI device called into question the decisions made during both the Clinton E-Mail
investigation and the initial stages of the Russian collusion investigation.” Id.

        Admitted that Defendants accurately quote the Bowdich Letter. Denied that any of
Plaintiff’s actions called into question any decisions made by the FBI. Rather, any loss of
faith in the FBI resulted from the sustained campaign to delegitimize the Clinton and
Russia investigations by President Trump and his allies, which began long before the
discovery of the texts but eventually included the texts as part of a politically motivated
assault on the integrity of the FBI and Special Counsel’s Office. See infra Statement of
Genuine Issues Section A.




                                               10
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 11 of 36



        46.     In short, Plaintiff’s “repeated selfishness has called into question the credibility of
the entire FBI.” Id. DD Bowdich indicated that his decision to dismiss Plaintiff was final and not
subject to further administrative review. Id.

        Admitted that Defendants accurately quote the Bowdich Letter. Denied that
Plaintiff’s errors in judgment could reasonably have “called into question the credibility of
the entire FBI,” which has been under sustained political attack by Mr. Trump since before
the 2016 election. See infra Statement of Genuine Issues Section A.

      47.     The FBI updated Plaintiff’s personnel file with an official Standard Form (“SF”)
52, Request for Personnel Action, which terminated Plaintiff from his FBI position effective
August 10, 2018. See Pl.’s SF 52 (Exhibit 8).

       Admitted.

       48.    The following day, on August 11, 2018, the FBI issued a SF 50, Notice of
Personnel Action to Plaintiff, officially alerting him of his termination. See SF 50 (Exhibit 9).

       Admitted.

       49.     On September 5, 2018, Plaintiff filed an appeal of the FBI’s dismissal decision with
the Merit Systems Protection Board (“MSPB”), which was dismissed for lack of jurisdiction by an
Administrative Judge (“AJ”) on November 15, 2018. See MSPB Initial Decision (Exhibit 10).

       Admitted.

        50.     The AJ concluded that, as a member of the FBI SES, Plaintiff did not occupy a
position that gave him appeal rights to the MSPB under the Civil Service Reform Act (“CSRA”),
Pub. L. No. 95-454, 92 Stat. 1111, as amended, codified throughout Title 5 of the United States
Code. Id. at 9.

       Admitted.

                     PLAINTIFF’S STATEMENT OF GENUINE ISSUES

       The following genuine issues must be resolved by the jury at trial, or at the very least

require an opportunity for discovery as provided by Rule 56(d).

A.     Did the President Engage in a Sustained Effort to Undermine Americans’ Faith in
       the FBI?

       This issue is material to all claims in the case because the evidence shows that the

Defendants fired Strzok and released Privacy Act protected materials to placate the President as




                                                  11
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 12 of 36



a result of his relentless campaign to discredit the Bureau. The following facts demonstrate the

existence of this campaign:

       51.     During his campaign for the Presidency in 2016, Donald J. Trump repeatedly

attacked the integrity of the FBI in particular and law enforcement in general.3 Before FBI

Director James Comey announced that former Secretary of State and Democratic nominee

Hillary Clinton would not be prosecuted for her use of a private email server as Secretary of

State, Candidate Trump claimed without evidence that a decision not to prosecute Secretary

Clinton would necessarily be corrupt.4 After Director Comey’s announcement, Mr. Trump

claimed, again without evidence, that the FBI’s decision had been a result of political pressure by

the Obama Administration.5      Mr. Trump also repeatedly warned that, if Secretary Clinton

defeated him in the election, that would be the result of fraud and corruption.6 Throughout the

campaign, Mr. Trump led supporters at his rallies in chants of “lock her up!”7 These campaign

tactics conditioned many Trump supporters to believe that the FBI was biased against Trump.



3
       See, e.g., Donald J. Trump (@realDonaldTrump), Twitter (“Crooked Hillary colluded
w/FBI and DOJ and media is covering up to protect her. It's a #RiggedSystem! Our country
deserves better!” (Oct. 17, 2016, 2:03 PM)), (“EXCLUSIVE: FBI Agents Say Comey ‘Stood In
The Way’ Of Clinton Email Investigation” (linking to dailycaller.com article) (Oct. 17, 2016,
6:42 PM)).
4
        See, e.g., Donald J. Trump (@realDonaldTrump), Twitter (“Crooked Hillary Clinton is
‘guilty as hell’ but the system is totally rigged and corrupt! Where are the 33,000 missing e-
mails?” (July 4, 2016, 8:26 AM)).
5
       See, e.g., Trump Campaign (@TeamTrump), Twitter (“CORRUPTION CONFIRMED:
FBI confirms State Dept. offered ‘quid pro quo’ to cover up classified emails.” (Oct. 17, 2016,
10:50 AM)).
6
        See, e.g., Donald J. Trump (@realDonaldTrump), Twitter (“Of course there is large scale
voter fraud happening on and before election day. Why do Republican leaders deny what is
going on? So naive!” (Oct. 17, 2016, 7:33 AM)).
7
       Wall Street Journal, RNC 2016 Chant: ‘Lock Her Up’ Goes Mainstream, YOUTUBE (July
22, 2016), https://www.youtube.com/watch?v=VtaxcKvRCpY.

                                                12
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 13 of 36



       52.     After his election, President Trump continued to incite his supporters against the

FBI and the intelligence community.8         President Trump repeatedly stated, largely but not

exclusively by tweet, that the intelligence community’s conclusion that Russia interfered in the

2016 presidential election to help him and hurt Secretary Clinton was untrue, and contended that

the investigation into Russian interference, first by the FBI and then by Special Counsel Mueller,

was a politically motivated “witch hunt,” a “hoax” and a “scam.”9 President Trump’s attacks on

the integrity of the FBI and the Russia investigation, which preceded the discovery of the texts at

issue in this case, were designed to, and did, further erode his supporters’ faith in the integrity of

the FBI and law enforcement.

       53.     After months of attacks by President Trump and his allies in Congress and the

media, the DOJ Office of the Inspector General (“OIG”) initiated investigations into the

investigations of Secretary Clinton’s email and Russian interference in the 2016 election. The

OIG investigations stretched over years, involved the review of millions of documents and the

interview of hundreds of witnesses, and culminated in two reports—one issued in June 2018 and




8
       See, e.g., Donald J. Trump (@realDonaldTrump), Twitter (“Information is being illegally
given to the failing @nytimes & @washingtonpost by the intelligence community (NSA and
FBI?).Just like Russia” (Feb. 15, 2017, 7:19 AM)).
9
        See, e.g., Donald J. Trump (@realDonaldTrump), Twitter (“The Russia-Trump collusion
story is a total hoax, when will this taxpayer funded charade end?” (May 8, 2017, 3:46 PM)),
(“You are witnessing the single greatest WITCH HUNT in American political history - led by
some very bad and conflicted people! #MAGA” (June 15, 2017, 4:57 AM)), (“Congratulations
to @ABC News for suspending Brian Ross for his horrendously inaccurate and dishonest report
on the Russia, Russia, Russia Witch Hunt. More Networks and ‘papers’ should do the same with
their Fake News!” (Dec. 2, 2017, 6:22 PM)), (“A must watch: Legal Scholar Alan Dershowitz
was just on @foxandfriends talking of what is going on with respect to the greatest Witch Hunt
in U.S. political history. Enjoy!” (Dec. 4, 2017, 4:35 AM)); cf Donald J. Trump
(@realDonaldTrump), Twitter (“Global warming is an expensive hoax!” (Jan. 29, 2014, 10:27
PM)).

                                                 13
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 14 of 36



one issued in December 2019.10 Both reports criticized, among other things, politically charged

texts exchanged between Strzok and a Government Attorney, Lisa Page. The reports also

concluded that there was no evidence that Plaintiff’s political opinions impacted his work on

either the Clinton or Russia investigations.11


B.     Issues of Material Fact Relevant to the Privacy Act Claim

       54.      From what system(s) of records did Defendants collect records about Strzok in

order to disclose his private information in 2017? Defendants essentially concede that the

records were retrieved from the OIG’s investigative records system by relying on a supposed

“routine use” that is specific to that system. It remains to be discovered whether other systems

were utilized to disclose the records at issue. Plaintiff submits that the following facts are likely

to be proven:

                a.     The text messages were collected from Mr. Strzok’s and Ms. Page’s

       phones and maintained in a system of records by the FBI’s Enterprise Security

       Operations Center (“ESOC”) referred to as the “FBI’s collection program” and in a

       separate enterprise.db database.12 Both databases stored data so that it could be collected

       by names, phone numbers, or other personal identifiers that were specific to Mr. Strzok

       and Ms. Page.



10
       Midyear Report, supra note 2; Crossfire Hurricane Report, supra note 1.
11
        See Midyear Report at iii (finding no “documentary or testimonial evidence that improper
considerations, including political bias, directly affected the specific investigative decisions”);
Crossfire Hurricane Report at iv (finding no “documentary or testimonial evidence that political
bias or improper motivation influenced the decisions to open the four individual investigations”).
12
       Office of the Inspector Gen., U.S. Dep’t of Justice, Report of Investigation: Recovery of
Text Messages From Certain FBI Mobile Devices, Investigations Div. 2018-003523 (Dec. 2018)
(“Text Message Recovery Report”), https://oig.justice.gov/reports/2018/i-2018-003523.pdf.

                                                 14
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 15 of 36



               b.      The text messages between Mr. Strzok and Ms. Page came to light during

       the OIG investigation into the FBI’s handling of the Hillary Clinton email investigation.

       The OIG collected the text messages from the ESOC and the enterprise.db database and

       stored the text messages within its “Investigative Records.”13 The text messages that Mr.

       Strzok and Ms. Page exchanged were largely “routine work-related communications,”

       although many were “of a personal nature, including discussions about their families,

       medical issues, and daily events.”14 Most of these personal text messages were entirely

       apolotical and were not included in the Midyear Report.15

               c.      This OIG’s investigative records system organizes files by case number

       such that they may “be retrievable by the surnames of subjects, witnesses, and/or

       complainants.”16

               d.      One or more of the above noted systems (or other systems unknown) was

       accessed to retrieve and impermissibly disclose Plaintiff’s private information. Upon

       information and belief, the DOJ retrieved the text messages that were then leaked to the

       press from the OIG’s investigative records by using either Plaintiff’s name, an identifying

       number, or another identifying particular, such as his cell phone number.

       55.     Could the purported “routine use” relied upon by the Defendants have justified

their release of Plaintiff’s personal records? Plaintiff answers that it could not, and submits that:




13
       See id.; see also 72 Fed. Reg. 36,725.
14
       Midyear Report at 398.
15
       See generally id.
16
       72 Fed. Reg. 36,725, 36,726.

                                                 15
     Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 16 of 36



            a.      The OIG published a list of “routine uses” of its investigative records in

     the Federal Register that includes compatible disclosures “to the news media and the

     public” unless disclosure would constitute “an unwarranted invasion of personal

     privacy.”17 However, the OIG only routinely communicates with the public and media

     through its public reports, such as the ones issued in June 2018 and December 2019.

            b.      The OIG’s investigative records exist “to carry out [the OIG’s]

     responsibilities pursuant to the Inspector General Act of 1978, as amended.” The OIG

     only routinely uses those records “in the course of investigating individuals and entities

     suspected of having committed illegal or unethical acts and in conducting related criminal

     prosecutions, civil proceedings, and administrative actions.”18

            c.      Although Defendants characterize the disclosure of texts to the media in

     this case as such a “routine” use, on information and belief the OIG had never, in its

     nearly 30 years of existence, allowed reporters to access the files contained in its

     investigative records during the pendency of an investigation.

            d.      On December 11, 2019, Inspector General Horowitz testified to the Senate

     Judiciary Committee that the OIG should never disclose investigative files to, or engage

     in substantive communications with, the press regarding ongoing investigations. The

     relevant testimony is reproduced below.

            Sen. Feinstein: Did you give interviews about your investigation while it
            was ongoing?
            Inspector General Horowitz: I’m sorry, did I-
            Sen. Feinstein: Did you give interviews?

17
     Id.
18
     Id.

                                             16
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 17 of 36



               Inspector General Horowitz: Myself?
               Sen. Feinstein: During the investigation?
               Inspector General Horowitz: No. I do not do that.
               Sen. Feinstein: Did anybody on the IG team?
               Inspector General Horowitz: No, and it would have been entirely
               inappropriate for them to do so.
               Sen. Feinstein: So, I’d just like to clear this up, what are the dangers of
               discussing an investigation that’s ongoing?
               Inspector General Horowitz: So, I actually wrote and we wrote a 500-
               page report about that that we issued last year on the midyear investigation
               and among other things criticized what occurred last year with regard to
               the handling of that investigation. . . . Ongoing investigations, you don’t
               know as an investigator or you shouldn’t conclude as an investigator, until
               you are done with the investigation. You shouldn’t be reaching your
               conclusions until that point. And so giving preliminary ideas, advice,
               guidance statements, can be misleading and you should not be reaching
               final conclusions until you get to the end of the investigation.19

               e.      After the texts in question were discovered by OIG and before December

       2, 2017, someone in the leadership of the DOJ caused their existence and contents to be

       leaked to the press, either by providing this information directly to reporters or by

       providing it to the White House in order to provide to reporters.20

       56.     Who authorized the disclosure of the texts to the media, and what was

his/her/their motive? This is relevant to whether the disclosures of information about Plaintiff

were compatible with the purpose for which Defendants collected those records as required by

the Privacy Act. It is also relevant to whether the pre-December 2, 2017 leaks to the media

and/or the “authorized” disclosure to the media on December 12, 2017 were willful or intentional

violations of Plaintiff’s Privacy Act rights. The following facts are relevant to this question:

19
       Crossfire Hurricane Report Hearing Before the S. Comm. on the Judiciary, 116th Cong.
(Dec. 11, 2019) (official transcript not yet available), https://www.rev.com/blog/inspector-
general-report-hearing-transcript-michael-horowitz-testifies-on-fbis-findings.
20
       Defs.’ Statement of Undisputed Facts ¶ 21 cites two December 2, 2017 articles
concerning the text messages at issue.

                                                 17
     Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 18 of 36



                a.   It is unknown which official made the pre-December 2, 2017 disclosures.

     The identity of that official (or officials) will likely be discovered and is relevant to

     proving willfulness or intent.

                b.   On December 14-15, 2017, DOJ Spokesperson Sarah Isgur Flores engaged

     in an email exchange with a reporter from Fox News in which Mrs. Flores acknowledged

     that members of the press were provided access to the texts before either Congress or the

     “official” disclosure of the texts to reporters by DOJ, both of which had occurred on

     December 12, 2017.        Ms. Flores initially claimed that this disclosure was “not

     authorized” before subsequently and falsely implying that Congress was the source of the

     leaks.21

                c.   On or about December 12, 2017, a high-ranking political appointee at the

     DOJ made the decision to allow members of the press access to the texts that the DOJ

     had received from the OIG’s investigative records.22 On the afternoon of December 12,

     only hours before the Defendants allowed reporters to view the texts, Department

     leadership first contacted the Office of Privacy and Civil Liberties (“OPCL”).23

                d.   OPCL did not conduct any “thoughtful analysis” or complete “due

     diligence” before the unknown official(s) ordered the disclosure of the texts to reporters.

     In fact, emails sent between OPCL and Associate Deputy Attorney General Schools

     reveal that a memo assessing the legality of the release wasn’t even drafted until

     December 19, 2017, seven days after the disclosures, and wasn’t finalized until early


21
     Exhibit A, December 15, 2017 email from Sarah Isgur Flores to Elvan Katmer.
22
     See Exhibit B, December 12, 2017 DOJ text messages to reporters.
23
     Exhibit C, December 12, 2017 email from Scott Schools to Peter A. Winn.

                                             18
      Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 19 of 36



      2018. Despite this, the final memo (but not earlier drafts) was back-dated to December

      12, 2017, the date of the texts’ release.24

              e.      The extreme irregularity of the DOJ’s conduct is underscored by the

      Department’s own communications to Congress. In letters to Congress, the DOJ referred

      to its disclosures of the texts between Mr. Strzok and Ms. Page as “extraordinary” and

      “unique.”25

              f.      Numerous exchanges with reporters also show that the DOJ’s disclosures

      to the press were highly unusual. To highlight just four of the many questions that

      apparently stunned reporters sent to the DOJ’s Office of Public Affairs on December 13,

      2017: Mark Hosenball of Reuters asked “Isn’t it quite unorthodox, if not unethical or

      even illegal, for DoJ to deliberately make public or leak evidence collected in an IG

      investigation”;26 Quinta Jurecic of The Washington Post questioned how the DOJ would

      respond to allegations that it was “unusual or potentially politiciz[ed] . . . an ongoing

      investigation”;27 Dan Friedman of Mother Jones asked whether DOJ had “handy prior

      examples of instances in which DOJ provided information to the press” in this manner,




24
        Compare Exhibit D, January 4, 2018 email from Peter A. Winn to Scott Schools
attaching “2017-12-12 – Privacy Assessment FINAL” with Exhibit E, December 19, 2017 email
from Katherine M. Harman-Strokes to Peter A. Winn attaching “2017-12-19 – Privacy Act
Assessment – OIG Records.”
25
      Exhibit F, December 12, 2017 letter from Stephen Boyd to Chairman Goodlatte.
26
      Exhibit G, December 13, 2017 email from Sarah Isgur Flores to Mark Hosenball.
27
      Exhibit H, December 13, 2017 email from Ian Prior to Quinta Jurecic.

                                                19
      Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 20 of 36



      because he had “never received something like that”;28 and Eli Lake of Bloomberg View

      asked, “[W]hy was this done? What about the due process rights of Page and Strzok?”29

             g.      Even after the “official” disclosure of the texts to the media on December

      12, 2017, employees of the DOJ’s Office of Public Affairs instructed reporters that they

      “couldn’t source [the text messages] to DOJ”30 and not “to attribute the texts to [DOJ].”31

             h.      After the Office of Public Affairs failed to prevent public reports that it

      was the source of the leaked text messages, the DOJ misled Congress, the press, and the

      public by implying that the OIG had signed off on its disclosures to the press.32 In fact,

      the decision to disclose the texts to reporters was made by political appointees at the

      DOJ, without consultation with OIG, a fact that OIG made clear in Inspector General

      Horowitz’s December 15, 2017 letter to Congress: “The Department did not consult with

      the OIG before sharing the text messages with the press.”33

             i.      The DOJ failed to properly redact or withhold the text messages in

      accordance with the ordinary FOIA practices that it now claims apply.

             j.      Upon information and belief, the disclosures to the media were intended to

      discredit the Mueller investigation, engender public distrust of the FBI and the


28
      Exhibit I, December 13, 2017 email from Ian Prior to Daniel Friedman.
29
      Exhibit J, December 13, 2017 email from Ian Prior to Eli Lake.
30
      Exhibit K, December 13, 2017 email from Sarah Isgur Flores to Zoe Tillman.
31
      Exhibit L, December 13, 2017 email from Sarah Isgur Flores to Emma Loop.
32
      See, e.g., Exhibit G, December 13, 2017 email from Sarah Isgur Flores to Mark
Hosenball (“As the dag just testified, the IG approved the release”).
33
        Exhibit M, December 15, 2017 letter from Inspector General Horowitz to Ranking
Member Jarrold Nadler, Vice Ranking Member Jamie Raskin, and Congressman Hakeem
Jeffries.

                                              20
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 21 of 36



       intelligence community, and otherwise serve the partisan political agenda of President

       Trump and his political allies.

                  k.     To the extent the top DOJ official(s) who authorized the disclosure of the

       media did not actively want to undermine the public’s faith in the FBI and investigations

       of President Trump, upon information and belief, he/she/they disclosed the texts in

       question in response to President Trump’s repeated criticism of these leaders’ failure to

       sufficiently protect President Trump from scrutiny by the FBI and Special Counsel’s

       Office.

C.     Issues of Material Fact Relevant to the First Amendment Claim

       57.        Was the decision to fire Strzok and countermand the final decision of the FBI’s

duly designated “deciding official” motivated by retaliatory animus over the content of Strzok’s

protected political speech?

       58.        Relatedly, in deciding to fire Strzok, was Deputy Director Bowdich (“DD

Bowdich”) attempting to placate the President of the United States who viewed Strzok as

disloyal due to the content of his protected political speech?

       59.        Did Defendants engage in viewpoint discrimination when they punished

Plaintiff’s political speech critical of President Trump, while welcoming or tolerating speech

supportive of the President and critical of his political rivals? Although discovery is critical to

fully respond to Defendants’ motion on these issues, the following facts suggest that the answer

is affirmative:

                  a.     The hundreds of text messages that the DOJ disclosed to the press

       included private speech between Mr. Strzok and Ms. Page. Many of the disclosed texts –

       including nearly all of the texts containing personal political opinions that precipitated the


                                                 21
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 22 of 36



       ultimately successful campaign by the President to have Plaintiff terminated – were

       unrelated to any FBI investigation in which Plaintiff had participated.34

               b.     Once the texts were released, they were relentlessly exploited by the

       President and his sympathizers, including allies in Congress and the media, who tweeted,

       wrote, published, issued and declared countless false and defamatory statements about

       Plaintiff, including accusations of “treason,” and attempting a “coup” against a

       democratically elected President. President Trump also publicly and privately demanded

       that Plaintiff be punished for these imagined crimes, including by firing, criminal

       prosecution, jail and worse.35 In the Spring of 2018, President Trump directly pressured

       then Attorney General Sessions and FBI Director Wray to fire Plaintiff.36 At one point,

       President Trump endorsed the notion that Plaintiff’s (nonexistent) crimes justified the

       death penalty.37 At another point, the President mimicked Plaintiff having a sexual

       orgasm in front of tens of thousands of jeering supporters.38 At a subsequent rally the




34
       See Defs.’ Statement of Undisputed Facts ¶ 14.
35
        See, e.g., Donald J. Trump (@realDonaldTrump), Twitter (“So they now convict Roger
Stone of lying and want to jail him for many years to come. Well, what about Crooked Hillary,
Comey, Strzok, Page, McCabe, . . . ? Didn’t they lie?.... A double standard like never seen before
in the history of our Country? (Nov. 15, 2019, 9:13 AM)).
36
        See Murray Waas, Exclusive: Trump Pressed Sessions to Fire 2 FBI Officials Who Sent
Anti-Trump      Text     Messages      VOX      (Apr.     20,      2018       9:30      AM),
https://www.vox.com/2018/4/20/17258230/trump-sessions-fire-fbi-officials-strzok-page-text-
messages.
37
       See Philip Bump, Trump, not understanding treason, names people he thinks committed
the capital crime, The Washington Post, May 23, 2019; Donald J. Trump (@realDonaldTrump),
Twitter (“My Campaign for President was conclusively spied on. Nothing like this has ever
happened in American Politics. A really bad situation. TREASON means long jail sentences, and
this was TREASON!” (May 17, 2019, 4:11 AM)).
38
       See Trump Mocks Peter Strzok, Lisa Page at Minnesota rally, The Washington Post
(Dec. 2, 2019, 12:27 PM), https://www.washingtonpost.com/video/politics/trump-mocks-peter-

                                               22
      Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 23 of 36



       President falsely suggested that Ms. Page had procured a restraining order against

       Plaintiff.39   This premediated campaign of vilification directly resulted in Plaintiff’s

       termination and a host of threats against Plaintiff and his family that have continued even

       after he was fired.40

               c.      On June 14, 2018, the OIG issued its report on the FBI’s investigation into

       Secretary Clinton’s emails, which the FBI had opened under the codename “Midyear

       Exam.” (“Midyear Investigation”). This report concluded that there was no evidence that

       Plaintiff’s political opinion had affected his work on the Midyear Investigation and noted

       that, although Plaintiff had expressed a preference for Secretary Clinton over Candidate

       Trump, Plaintiff had nevertheless been one of the members of the Midyear Team pushing

       for relatively more aggressive investigative steps against Secretary Clinton.41

               d.      On June 15, 2018, the day after the release of the OIG Midyear Report, the

       FBI Office of Professional Responsibility (“OPR”) sent Plaintiff a letter, accusing him of

       violating three sections of the FBI Offense Code and recommending his dismissal.42

               e.      On July 12, 2018, Plaintiff publicly and voluntarily testified before the

       House Oversight and Judiciary Committees. In 11 hours of sometimes openly hostile

       questioning from President Trump’s Congressional allies, Plaintiff testified that: he

       deeply regretted sending the texts in questions, which had provided ammunition for

strzok-lisa-page-at-minnesota-rally/2019/12/02/968979d0-38b3-409e-
97c6c2e20c9cfa53_video.html.
39
       Lisa Page (@NatSecLisa), Twitter (“This is a lie. Nothing like this ever happened.”
(Dec. 11, 2019, 9:34 AM)).
40
       Exhibit N, Strzok Decl. ¶ 7.
41
       Midyear Report, supra note 2, at iii.
42
       Defs.’ Ex. 1, ECF No. 31-1.

                                               23
      Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 24 of 36



      politically motivated attacks against an institution he loved and had served proudly for 20

      years; he had never allowed his political opinions to affect his investigative actions; and,

      contrary to President Trump’s repeated statements, the investigation into Russian

      interference in the 2016 U.S. Presidential election was neither a “hoax” nor a “witch

      hunt.”43

             f.      On July 17, 2018, Plaintiff submitted a letter to the FBI OPR responding

      to OPR’s letter of June 15, 2018. In Plaintiff’s letter, a copy of which is attached,44 he

      again expressed remorse for sending the texts but contested OPR’s allegations that he had

      violated the FBI Offense Code and argued against OPR’s recommendation of dismissal.

             g.      Contrary to Defendants’ claim (Motion at 8), that Plaintiff does not

      “appear to dispute” the conclusion that it was his text messages that “cast a cloud” over

      the Midyear Investigation and the FBI’s credibility, Plaintiff strongly contests and

      contested that charge, in his public testimony,45 his July 17, 2018 letter,46 and his

      testimony before Assistant Director Candice M. Will (“AD Will”) on July 24, 2018, in

      which Plaintiff noted that it was the cynical use of the texts by the President (who had

      been attacking the FBI’s integrity long before the texts surfaced) and his allies, and not

      the texts themselves, that damaged the credibility of the FBI.47




43
       House Judiciary Comm. and House Oversight and Gov’t Reform Comm. Joint Hearing
on FBI and DOJ Actions Surrounding the 2016 Election, 2018 WL 3410042 (July 12, 2018).
44
      Exhibit O, July 17, 2018 letter response of Peter Strzok to Candice Will.
45
       House Judiciary Comm. and House Oversight and Gov’t Reform Comm. Joint Hearing
on FBI and DOJ Actions Surrounding the 2016 Election, 2018 WL 3410042 (July 12, 2018).
46
      See Ex. O.
47
      Goelman Decl. ¶ 7.

                                              24
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 25 of 36



               h.      Plaintiff also expressed deep concerns with the lack of due process in his

       disciplinary process, citing the following facts: repeated public and private statements by

       President Trump demanding that Plaintiff be fired; Plaintiff’s inability to access his own

       files or the thousands of pages of materials relied upon by OPR; and “the unusual and

       unprecedented speed of OPR’s process,” evidenced by the fact that OPR’s letter to

       Plaintiff still contained language keyed to a prior version of the OIG report that had been

       changed in the final report, which suggested “a rush to judgment which undermines

       [Plaintiff’s] right to due process.”48

               i.      AD Will began her career at the DOJ in 1988 and was appointed Assistant

       Director for the Office of Professional Responsibility by Director Robert S. Mueller in

       2004.49 AD Will, as the government has recognized in other litigation, is a “high-ranking

       career official,” and her opinions on what the “standard penalty” is for violations of FBI

       policy are entitled to considerable weight.50 In McCabe v. Barr, the government has

       argued that the fact that former Acting Director McCabe’s dismissal resulted from “the

       conclusions and recommendations” of AD Will, among others, demonstrates the absence

       of a political motivation for, and the propriety of, McCabe’s termination.51 Here, in

       contrast, AD Will’s determination of the appropriate penalty for Plaintiff was summarily

       rejected after President Trump’s sustained pressure on the FBI to fire Strzok.

48
       Ex. O at 16 n.7.
49
        FBI, Nat’l Press Release, “FBI Director Names Candice M. Will as Assistant Director for
Office of Professional Responsibility” (Aug. 11, 2004), https://archives.fbi.gov/archives/news/
pressrel/press-releases/fbi-director-names-candice-m.-will-as-assistant-director-for-office-of-
professional-responsibility.
50
      See Motion to Dismiss and For Summary Judgment at 21, 28, McCabe v. Barr, No. 1:19-
CV-2399-RDM (D.D.C. Nov. 1, 2019), ECF No. 23.
51
       Id. at 21.

                                                25
     Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 26 of 36



            j.      After conducting an in-person hearing with Plaintiff on July 24, 2018, AD

     Will sent Plaintiff a “Last Chance Agreement” (“LCA”) whereby Plaintiff would be

     suspended for sixty days and demoted rather than terminated. Plaintiff and counsel

     executed and returned the LCA on July 26, 2018.52 AD Will’s office stressed that “in the

     end, it is the AD’s decision” as to whether or not to execute the LCA.53

            k.      At the hearing, AD Will invited Plaintiff to supplement his submission by

     providing her a list of up to five character witnesses from whom the AD would solicit

     input with respect to Plaintiff. Plaintiff provided AD Will with the names of four people.

     On August 6, 2018, the AD’s office sent an email to counsel for Plaintiff informing him

     that one of the proposed character witnesses needed until the end of the week to submit a

     statement on Plaintiff’s behalf and asked counsel whether the Plaintiff wanted OPR to

     wait for the character reference before she signed the LCA and letter to Plaintiff’s

     Division if the AD was otherwise ready to proceed. Counsel for Plaintiff responded that,

     if AD Will was ready to move forward pursuant to the terms set forth in the LCA, there

     was no need to wait for the character reference, but that if AD Will was considering

     terminating Mr. Strzok, Plaintiff requested that she wait and consider this character

     reference as mitigating information under the Douglas factors.54

            l.      Between the time that Plaintiff signed the LCA on July 26, 2018 and AD

     Will’s decision on August 8, 2018, the campaign of pressure by President Trump and his




52
     Defs.’ Ex. 5, ECF No. 30-6.
53
     Exhibit P, July 25, 2018 email from OPR to Aitan Goelman.
54
     Exhibit Q, August 6, 2018 email from OPR to Aitan Goelman.

                                             26
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 27 of 36



       allies to ensure that Plaintiff was fired continued unabated.55 Nevertheless, AD Will,

       who repeatedly noted that she had the best understanding of the FBI’s Offense Code, its

       relevant precedent, and whatever aggravating and/or mitigating factors existed, made the

       decision that the terms set forth in LCA were appropriate discipline for Plaintiff. On

       August 8, 2018, AD Will signed a 26-page letter that analyzed the entire record and

       concluded that the appropriate penalty for Plaintiff was the suspension and demotion set

       forth in the LCA.56

              m.      On August 9, 2018, DD Bowdich countermanded AD Will’s decision in a

       one-and-a-half-page letter that cited no additional evidence or analysis but concluded that

       dismissal was appropriate and informed Plaintiff that this decision was final and

       unappealable. DD Bowdich, who had previously personally assured Plaintiff that the

       furor surrounding the texts would not significantly impact Plaintiff’s career with the

       FBI,57 did not explain what had caused him to change his mind.58

              n.      After receiving DD Bowdich’s letter, counsel for Plaintiff immediately

       sent DD Bowdich an email protesting both the substantive decision and the process

       employed by the Deputy Director, which counsel noted was a departure from both past


55
        See, e.g., Donald J. Trump (@realDonaldTrump), Twitter (“FBI Agent Peter Strzok (on
the Mueller team) should have recused himself on day one. He was out to STOP THE
ELECTION OF DONALD TRUMP. He needed an insurance policy. Those are illegal, improper
goals, trying to influence the Election. He should never, ever been allowed to……..” (Aug 1,
2018, 6:03 AM)), (“Russian Collusion with the Trump Campaign, one of the most successful in
history, is a TOTAL HOAX. The Democrats paid for the phony and discredited Dossier which
was, along with Comey, McCabe, Strzok and his lover, the lovely Lisa Page, used to begin the
Witch Hunt. Disgraceful!” (Aug. 1, 2018, 7:01 AM)).
56
       Defs.’ Ex. 4, ECF No. 30-5.
57
       Exhibit N, Strzok Decl. ¶ 4.
58
       See Defs.’ Ex. 6, ECF No. 30-7.

                                               27
     Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 28 of 36



     practice and the FBI’s own prior written assurances that it would follow regular process

     in this matter. Counsel asked for the opportunity to appeal DD Bowdich’s decision to

     terminate Plaintiff or, in the alternative, an explanation as to why the FBI decided to

     “abandon both past practice and its own written commitments in this case.”59 Although

     counsel received an email from FBI’s Office of General Counsel (“OGC”) on August 20,

     2018, which stated that OGC was “looking into” Plaintiff’s complaint and would respond

     in “due course,” Plaintiff never received a response.60

            o.      After Plaintiff was removed from the rolls of the FBI, he timely filed a

     notice of appeal with the Merit Systems Protection Board. This appeal was ultimately

     dismissed by MSPB on jurisdictional grounds.61

            p.      On December 9, 2019, the OIG issued the Crossfire Hurricane Report,

     which evaluated the FBI’s investigation into Russian interference in the 2016 election.

     The Report was over 460 pages long and concluded that there was no “documentary or

     testimonial evidence that political bias or improper motivation influenced the decisions”

     that Plaintiff and others made during the Russia investigation.62           It also squarely

     debunked many of the other allegations previously leveled by the President and his allies,

     including that the FBI had “spied” against the Trump campaign,63 and that the Russian

     intelligence source who provided information to members of the Trump campaign was




59
     Exhibit R, Aug. 20, 2018 email from Cecilia O. Bessee to Aitan Goelman.
60
     Id.
61
     Defs.’ Ex. 10, ECF No. 30-11.
62
     Crossfire Hurricane Report at iii–iv, supra note 1.
63
     Id. at vi (finding no evidence that political bias affected decision to seek FISA authority).

                                              28
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 29 of 36



       actually a secret asset of the FBI or the U.S. intelligence community.64 President Trump

       responded to the Report by falsely claiming that it proved the “attempted overthrow” of

       the government and issuing a thinly-veiled threat to fire Director Wray for his failure to

       echo the President’s false claims about the Report.65

               q.     The Crossfire Hurricane Report also highlights instances in which FBI

       agents involved in the investigation sent text and instant messages “which reflect their

       support for Trump in the 2016 elections.”66 For example, one supervisory special agent

       instant messaged another FBI employee on November 9, 2016, “if you hear talk of a

       special prosecutor….I will volunteer to work [on] the Clinton Foundation.” He also

       wrote that he was “elated with the election” because he “didn’t want a criminal to be in

       the White House.”67 Another pair of agents exchanged text messages that read:

               Handling Agent: Trump!
               Co-Case Handling Agent: Hahaha. Shit just got real.
               Handling Agent: Yes it did.
               Co-Case Handling Agent: I saw a lot of scared MFers on ... [my way to work]
               this morning. Start looking for new jobs fellas. Haha.
               Handling Agent: LOL68

       Upon information and belief, none of these agents who expressed positive opinions about

       then President-elect Trump and negative views of Secretary Clinton faced disciplinary


64
       Id. at 403.
65
        Shannon Pettypiece, Trump: IG report of justified campaign probe shows ‘attempted
overthrow’ of government, NBC News (Dec. 9, 2019, 3:53 PM), https://www.nbcnews.com/
politics/white-house/trump-ig-report-finding-2016-campaign-probe-justified-actually-documents
-n1098396.
66
       Crossfire Hurricane Report at 339 n.477.
67
       Id.
68
       Id.

                                               29
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 30 of 36



       proceedings. Notably, and appropriately, the FBI has taken steps to prevent these agents’

       identities from being publicly disclosed, in contrast to the Defendants’ decision to

       disclose Plaintiff’s identity to the media.

              r.      This disparate and discriminatory treatment is but one example of a

       broader pattern. Throughout the Trump Administration, there has been a pattern of

       treating political speech by federal employees differently based on its content. While

       Plaintiff and many others who have criticized the President have faced discipline, up to

       and including termination, revocation of security clearances, and threats of criminal

       prosecution, federal employees who praise President Trump and/or attack his political

       rivals have faced no consequences.69

              s.      Even career civil servants have been repeatedly singled out for

       opprobrium in the campaign by President Trump and his supporters to delegitimize any

       investigation of potential misconduct by the President.70 Meanwhile, the public record is

       replete with examples of federal employees who praise the President and criticize his

       political rivals having de facto immunity, even when their actions are clear violations of

       federal law.

              t.      Presidential advisor Kellyanne Conway is a prominent example of this

       dynamic. Even after President Trump’s own Office of Special Counsel recommended


69
       See, e.g., Julie Hirschfeld Davis & Michael D. Shear, Trump Revokes Ex-C.I.A. Director
John Brennan’s Security Clearance, N.Y. Times (Aug. 15, 2018), https://www.nytimes.com/
2018/08/15/us/politics/john-brennan-security-clearance.html. Mr. Brennan appears to have been
fortunate in that his security clearance was not ultimately revoked.
70
       See, e.g., Caitlin Oprysko, White House attacks Lt. Col. Vindman as he testifies against
Trump, Politico (Nov. 19, 2019, 3:17 PM), https://www.politico.com/news/2019/11/19/
alexander-vindman-testimony-071576.

                                                 30
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 31 of 36



       Mrs. Conway’s removal for flagrant and repeated violations of the Hatch Act,71 Mrs.

       Conway faced no consequence, and continues to serve in the administration. President

       Trump even thwarted attempted Congressional oversight by instructing Mrs. Conway to

       refuse to comply with a Congressional subpoena under the doctrine of “absolute

       immunity,” an argument since rejected by Judge Ketanji Brown Jackson.72

               u.      On December 24, 2019 President Trump stated that he considered “getting

       rid” of the FBI employees who led the Crossfire Hurricane investigation one of his

       “greatest achievements.” “These were dirty people. These were bad people. These were

       evil people, and I hope that someday I’m going to consider it my greatest, or one of my

       greatest achievements, getting rid of them,” Trump told reporters at Mar-a-Lago, where

       he was on vacation.73

               v.      Upon information and belief, if Plaintiff had expressed support for, instead

       of criticism of, Candidate and then President Trump, he would still be employed at the

       FBI.

       60.     Did the FBI suffer any actual disruption as a result of Plaintiff’s protected

political speech? The following facts suggest that it did not:




71
       See Press Release, “U.S. Office of Special Counsel, OSC Finds Kellyanne Conway
Repeatedly Violated the Hatch Act, Recommends Removal from Federal Service” (June 3,
2019), https://osc.gov/News/Pages/19-10-Kellyanne-Conway-Hatch-Act.aspx.
72
        U.S. House of Representatives v. McGahn, No. 19-CV-2379 (KBJ), 2019 WL 6312011,
at *36 (D.D.C. Nov. 25, 2019).
73
        Chuck Ross, Trump: ‘Getting Rid’ Of ‘Evil’ FBI Officials ‘One Of My Greatest
Achievements’, Daily Caller (Dec. 24, 2019, 11:04 AM),
https://dailycaller.com/2019/12/24/trump-evil-fbi-achievement/.

                                                31
       Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 32 of 36



               a.      The government cites no evidence of actual disruption in its motion and

       relies entirely on authority supposedly allowing it to rely on reasonable inferences of

       harm. Moreover, in his memorandum firing Plaintiff, DD Bowdich cited to no instances

       of actual disruption in the nearly nine-month interval between the public release of the

       texts and the firing.74

               b.      The DOJ OIG reports did not find that any of the actions taken or

       decisions made by Plaintiff during the investigations were influenced by any political

       views that he held.75

               c.      To the extent that the FBI experienced a perception problem as a result of

       President Trump’s relentless attacks on Plaintiff and law enforcement generally, often

       with references to Plaintiff’s personal life and text messages, those issues resulted from

       Defendants’ illegal disclosures of his political views and the politically motivated attacks

       against Plaintiff by the President and his allies in Congress and the media.

D.     Issues of Material Fact Relevant to the Fifth Amendment Claim

       61.     Did the FBI vest OPR Assistant Director Candice Will with authority to make a

final decision on the proposed discipline of plaintiff, and did AD Will make such a final decision

on August 8, 2017, when she approved the LCA and signed and sent her letter to Strzok’s

Division?    Did AD Will’s endorsement of the LCA after Mr. Strzok provided valuable

consideration, including giving up his right to review by a Disciplinary Review Board, constitute

a contract between Strzok and the agency? While discovery is needed to answer these questions

in full, the following facts suggest the answer is “yes” to each of these questions:

74
       Defs.’ Ex. 2, ECF No. 30-3.
75
       See supra note 11.

                                                 32
     Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 33 of 36



            a.      The June 15, 2018 proposed removal states: “The Assistant Director (AD)

     of the Office of Professional Responsibility (OPR) will make the final decision in this

     matter after consideration of your written and/or oral responses, should you choose to

     submit either or both.” The letter also says, “You will receive a written decision letter

     from the AD, OPR, after consideration of any oral and written responses to the proposed

     action, fully stating the reasons for the decision.”76

            b.      This was consistent with the FBI’s standard practice and AD Will’s role

     for the more than a decade in which she served as the deciding official, vested with full

     authority to make a final disciplinary decision, for employees at Plaintiff’s level within

     the FBI.

            c.      AD Will is the only official who met with and heard Plaintiff’s response to

     the proposed disciplinary action.

            d.      After meeting with Strzok and his counsel and reviewing his written reply,

     AD Will offered Strzok an LCA in which Strzok would relinquish any internal or

     external appeal rights he enjoyed and accept a demotion to a non-supervisory position

     and a 60-day suspension, but would not be fired, as the “FINAL decision in this

     matter.”77 Strzok and his counsel signed the LCA and returned it on July 26, 2018.

            e.      After AD Will did not issue her decision within several days, on July 30,

     2018, counsel for Strzok inquired with AD Will’s office, and was informed that AD Will

     was still considering whether to move forward with the LCA. Counsel noted that “to the

     extent that AD Will is considering terminating Pete instead of moving forward with the

76
     Defs.’ Ex. 1 at 23, ECF No. 31-1.
77
     Defs.’ Ex. 5 (emphasis in the original), ECF No. 30-6.

                                               33
     Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 34 of 36



     LCA,” Mr. Strzok requested that AD Will contact Strzok’s character witnesses “and

     consider what they have to say as mitigation under the Douglas factors.”78

            f.     On or about Monday, August 6, 2018, counsel for Mr. Strzok was

     informed that AD Will was ready to issue her final decision, but that one of Mr. Strzok’s

     character witnesses was unable to submit a recommendation letter until the end of that

     week. AD Will’s office inquired whether Mr. Strzok wanted AD Will to wait to issue her

     decision until she had a chance to review this final character reference.        Counsel

     responded that, if AD Will was ready to move forward pursuant to the terms of the LCA,

     there was no need to wait for the last character letter, and AD Will proceeded to accept

     the LCA, extinguishing Strzok’s right to appeal to a DRB and his opportunity to submit

     additional mitigating evidence under the Douglas factors.79

            g.     On August 8, 2018, AD Will issued a final decision on the disciplinary

     proposal, in which she decided, “I am (a) suspending you from duty, without pay, for 60

     calendar days, not dismissing you, as originally proposed, and (b) demoting you to a non-

     supervisory position. AD Will’s decision also states that it is “Based on” “Last Chance

     Agreement, 07/26/2018.” 80

            h.     The next day Bowdich reversed AD Will’s decision and informed Strzok

     that his decision constituted a final, unappealable, agency action.81 While discovery will

     reveal what (ultimately unsuccessful) pressure was brought to bear on AD Will between



78
     Ex. Q at 3.
79
     Goelman Decl. ¶ 8.
80
     Defs.’ Ex. 4 at 1, 24, ECF No 30-5.
81
     Defs.’ Ex. 6 at 2, ECF No. 30-7.

                                            34
        Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 35 of 36



        July 26 and August 8, 2018, DD Bowdich was evidently unable to withstand the pressure

        that AD Will was.

                i.     Shortly after Bowdich overruled her decision not to terminate Strzok, AD

        Will unexpectedly announced her intention to retire after three decades of federal service.

        62.     Did FBI published policies and/or procedures authorize DD Bowdich to overturn

a final decision by AD Will, once rendered? Defendants claim that the answer is yes, but the

policy is not clear on the matter, and a jury could reasonably find that the policy is not applicable

to this case:

                a.     Policy Directive 0915D, entitled “Disciplinary Appeals Process” applies

        to decisions rendered through an appeal process by a Disciplinary Review Board

        (“DRB”) of five FBI officials serving one-year terms in an adjudicatory role. The DRB

        was empowered to either sustain or lower the original penalty – it could not make it more

        severe.82

                b.     There is no policy which authorized the Deputy Director to overturn AD

        Will’s decision. The only policy that the FBI purports to have relied upon (Policy

        Directive 0915D) does not in fact apply to this situation. It authorizes the Director of the

        FBI (or his designee) to overturn an appellate decision of the FBI’s DRB.83 The DRB did

        not consider or make a decision on Plaintiff’s disciplinary action because he accepted the

        LCA and final decision of AD Will, and did not appeal.




82
        Defs.’ Ex. 7 § 6.2.5, ECF No. 30-8.
83
        Defs.’ Ex. 7 at 1–4, ECF No. 30-8.

                                                 35
      Case 1:19-cv-02367-ABJ Document 36-2 Filed 12/30/19 Page 36 of 36



Date: December 30, 2019            Respectfully submitted,

                                   /s/ Aitan D. Goelman__________________
                                   Aitan D. Goelman (DC Bar 446636)
                                   ZUCKERMAN SPAEDER LLP
                                   1800 M Street, NW, Suite 1000
                                   Washington, DC 20036
                                   Tel: (202) 778-1800
                                   AGoelman@zuckerman.com

                                   /s/ Richard A. Salzman________________
                                   Richard A. Salzman (DC Bar 422497)
                                   HELLER, HURON, CHERTKOF & SALZMAN
                                   PLLC
                                   1730 M Street, NW, Suite 412
                                   Washington, DC 20036
                                   Tel: (202) 293-8090
                                   salzman@hellerhuron.com

                                   Counsel for Plaintiff




                                     36
